Citation Nr: 1043592	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO. 08-25 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to November 9, 1994, for 
the award of a 10 percent evaluation for service-connected 
residuals, excision, plantar wart, left great toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to June 1974.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1. An unappealed October 1993 rating decision awarded a 
noncompensable evaluation for the Veteran's residuals, excision, 
plantar wart, left great toe.

2. In correspondence received November 9, 1994, the Veteran 
requested an increased rating for his residuals, excision, 
plantar wart, left great toe.

3. From the competent evidence of record, it is not factually 
ascertainable that an increase in disability occurred one year 
prior to November 9, 1994, nor is there evidence of an informal 
claim dated prior to November 9, 1994.


CONCLUSION OF LAW

The criteria for an effective date prior to November 9, 1994, for 
the assignment of a 10 percent rating for residuals, excision, 
plantar wart, left great toe have not been met. 38 U.S.C.A. §§ 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.157, 3.159, 3.400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish an effective date earlier 
than November 9, 1994, for the award of a 10 percent evaluation 
for service-connected residuals, excision, plantar wart, left 
great toe. The Veteran first claimed service connection for this 
disability in September 1988. The claim was denied. See November 
1989 rating decision. The Veteran was provided notice of this 
decision in January 1990, and he submitted a Notice of 
Disagreement in January 1991. He perfected an appeal of the 
service connection issue and the Board, in August 1993, granted 
the claim. The Board's decision was effectuated by the September 
1993 rating decision, which assigned a noncompensable evaluation. 
The Veteran was sent notice of this rating decision and of his 
appellate rights on October 20, 1993, but did not appeal, and the 
decision became final in October 1994. See 38 U.S.C.A. § 7105.

In November 1994, the Veteran requested an increased rating for 
his service-connected residuals, excision, plantar wart, left 
great toe, which was then still evaluated as noncompensably 
disabling. A December 1994 rating decision denied the claim and 
the Veteran filed a timely notice of disagreement. Following a VA 
examination, the RO awarded a 10 percent evaluation for the 
disability, effective November 9, 1994, the date of receipt of 
the increased rating claim. See June 1996 rating decision. In 
August 1996, the Veteran submitted a statement indicating his 
disagreement with the effective date assigned for that 10 percent 
rating. He reiterated his disagreement by way of a September 1998 
statement. It was not until July 2008 that VA provided the 
Veteran with a Statement of the Case as to this issue. The 
Veteran has perfected the appeal. He contends that he is entitled 
to an effective date in September 1988, the date of his initial 
claim for service connection.

The general rule with respect to the effective date for an award 
of increased compensation is that the effective date shall not be 
earlier than the date of receipt of application therefore. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2010). 
An exception to this rule applies where evidence demonstrates a 
factually ascertainable increase in disability during the one-
year period preceding the date of receipt of a claim for 
increased compensation. In that situation, the law provides that 
the effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date." 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 
(1997). In all other cases, the effective date will be the "date 
of receipt of claim or date entitlement arose, whichever is 
later." 38 C.F.R. § 3.400(o)(1) (2010); VAOPGCPREC 12-98 (Sept. 
23, 1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998). Therefore, three 
possible dates may be assigned depending on the facts of the 
case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is shown to 
have occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes the claim by 
a year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2));

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) 
(38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations. It must 
determine (1) when a claim for an increased rating was received 
and (2) when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to an increased evaluation. 
See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2010).

In the present case, the Veteran's claim of entitlement to an 
increased rating was received by the RO on November 9, 1994. 
Again, notice of the last final rating decision on this claim was 
issued on October 20, 1993. The effect of the finality of that 
October 1993 decision is to preclude an award of an effective 
date prior to October 20, 1993. The Veteran has not raised any 
claim of clear and unmistakable error (CUE) such as to challenge 
the finality of this or any prior determination.

Having established the date of claim, the next step in the 
analysis would normally be to determine whether, sometime between 
October 20, 1993, and November 9, 1994, an increase in the 
Veteran's plantar wart excision, left great toe, became factually 
ascertainable. Here however, the Veteran was awarded an increased 
rating based upon the evidence presented in a June 1996 VA 
examination report. It became factually ascertainable that an 
increase was warranted on the date of the examination, and RO 
awarded the increase back to the date of the increased rating 
claim. There is no medical evidence whatsoever dated between 
October 20, 1993, and November 9, 1994. As such, the Board 
concludes that an increase in the Veteran's plantar wart 
excision, left great toe, was not factually ascertainable during 
the period in question. Therefore, the provisions of 38 C.F.R. § 
3.400(0)(2) cannot serve as a basis for an earlier effective date 
here.

The only remaining route possible for an earlier effective date 
would be evidence of record received between October 20, 1993, 
and November 9, 1994, that could serve as an informal claim for 
an increased rating. Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim. Such informal claim must identify the benefit 
sought. 38 C.F.R. § 3.155 (2010). Under 38 C.F.R. § 3.157, a 
report of examination or hospitalization will also be accepted as 
an informal claim for benefits. There was no medical or lay 
evidence received in that short time period. The first 
communication received after the October 20, 1993, notice of 
denial is the Veteran's November 9, 1994, increased rating claim. 
Therefore, assignment of an earlier effective date is not 
possible under 38 C.F.R. § 3.155 or 38 C.F.R. § 3.157.

In sum, there is no support for an award of a 10 percent rating 
for residuals, excision, plantar wart, left great toe prior to 
November 9, 1994. As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1). This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that the Veteran was not provided with 
section 5103(a) notice concerning the effective date of a grant 
of service connection for his residuals, excision, plantar wart, 
left great toe. Despite the inadequate notice provided to the 
Veteran, the Board finds no prejudice in proceeding with the 
issuance of a final decision, and further finds that any error in 
not providing a single notice covering all content requirements 
was, at most, harmless. 
See 38 C.F.R. § 20.1102 (2010); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). The Veteran was subsequently provided with 
content-complying notice concerning the effective date issue and 
given adequate opportunity to provide evidence and argument by 
the Statement of the Case and Supplemental Statements of the Case 
with regard to this claim.

Additionally, the purpose of § 5103(a) notice has been met when a 
claim for service connection is granted and a disability rating 
and effective date are assigned, because the claim has been 
substantiated. As the Veteran's claim for service connection for 
residuals, excision, plantar wart, left great toe was more than 
substantiated, the purpose of 38 U.S.C.A. § 5103(a) notice had 
been served. See Dingess v. Nicholson, 19 Vet.App. 473 (2006). 
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim. Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.


ORDER

An effective date earlier than November 9, 1994, for assignment 
of a 10 percent rating for residuals, excision, plantar wart, 
left great toe, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


